Exhibit 10.16

SEVERANCE AGREEMENT

THIS AGREEMENT, dated as of July 1, 2015 (the “Effective Date”), is made by and
between Baxalta Incorporated, a Delaware corporation (the “Company”), and
                    (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders;

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

[WHEREAS, the Executive is currently party to a Severance Agreement with Baxter
International Inc. (the “Baxter Agreement”);]

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

2. Term of Agreement.

2.1 Subject to Section 2.2, the Term of this Agreement shall commence on the
Effective Date and shall continue in effect through the second anniversary of
the Effective Date; provided, however, that commencing on the first anniversary
of the Effective Date and on each anniversary thereafter, the Term shall
automatically be extended for one additional year unless, not later than one
year before the end of the then-existing Term, the Company or the Executive
shall have given notice not to extend the Term; and further provided, however,
that if a Change in Control shall have occurred during the Term, the Term shall
expire no earlier than twenty-four (24) months beyond the date on which such
Change in Control occurred.

2.2 The Company may at any time, other than during a Potential Change in Control
Period or during the twenty-four month period following a Change in Control,
terminate the Term of this Agreement on not fewer than thirty (30) days written
notice to the Executive, provided, that either (A) the Company simultaneously
terminates the term of all other severance agreements then in effect with
similarly situated senior executives, or (B) as a result of a change in
Executive’s title or status, the Executive is no longer a member of the group of
senior executives who are parties to severance agreements, and Executive is also
designated as a participant in the Company’s severance plan, if any, applicable
to the Executive’s new title or status, in any case as reasonably determined by
the Board.



--------------------------------------------------------------------------------

[2.3 The Baxter Agreement is hereby terminated as of the Effective Date, and
neither the Executive, the Company, nor Baxter International Inc. shall have any
rights or obligations under the Baxter Agreement. It is agreed that the
transactions pursuant to which Baxter International Inc. transferred its
biopharmaceutical business to the Company and distributed the stock of the
Company to its shareholders did not constitute a Change in Control, a Potential
Change in Control, or the commencement of a Potential Change in Control Period,
or in itself constitute Good Reason, for purposes of either the Baxter Agreement
or this Agreement.]

3.1 Company’s Covenants Summarized. In order to induce the Executive to remain
in the employ of the Company and in consideration of the Executive’s covenants
set forth in Section 4 hereof, the Company agrees, under the conditions
described herein, to pay the Executive the Severance Payments and the other
payments and benefits described herein. No Severance Payments shall be payable
under this Agreement unless there shall have been (or, under the terms of the
second sentence of Section 6.1 hereof, there shall be deemed to have been) a
termination of the Executive’s employment with the Company following a Change in
Control and during the Term, all subject to the terms and conditions set forth
herein and provided that such termination of employment constitutes a
“separation from service” for purposes of Section 409A of the Code. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.

4. The Executive’s Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) the last day of the Potential Change in Control Period,
(ii) the date of a Change in Control, (iii) the date of termination by the
Executive of the Executive’s employment for Good Reason or by reason of death,
Disability or Retirement, or (iv) the termination by the Company of the
Executive’s employment for any reason.

5. Compensation Other Than Severance Payments.

5.1 Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive’s full-time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay the Executive’s full salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive’s employment is terminated by the
Company for Disability.

 

- 2 -



--------------------------------------------------------------------------------

5.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive’s
full salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.

5.3 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive’s normal post-termination compensation and benefits as such
payments become due. Such post-termination compensation and benefits shall be
determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.

5.4 Upon the occurrence of a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company (in any case within the meaning of Section 409A of the Code),
notwithstanding any provision of any non-qualified defined contribution deferred
compensation plans to the contrary, in lieu of any other benefit under such
plans attributable to a year commencing after the date of this Agreement [or to
any benefits that represent amounts originally deferred under the Baxter
International Inc. and Subsidiaries Deferred Compensation Plan (but only to the
extent provided in Section 5.4 of the Baxter Agreement)], the Company shall pay
to the Executive a lump sum amount, in cash, equal to the then present value of
the deferred compensation otherwise payable to the Executive pursuant to the
terms of such plans. The payments required by this Section 5.4 shall be made not
later than the fifth day following the date of such change in ownership or
control of the Company or change in asset ownership. The provisions of this
Section 5.4 shall survive the termination of this Agreement.

5.5 For the two-year period commencing immediately following a Change in
Control, the Company agrees: (A) to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, including but not
limited to the Company’s equity-based long term incentive plans and annual
incentive plans, or any substitute plans adopted prior to the Change in Control,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan; (B) to continue the
Executive’s participation in the plans described in the foregoing paragraph
(A) (or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed immediately prior to the Change in Control; and (C) to continue to
provide the Executive with benefits substantially similar to those enjoyed by
the Executive under any of the Company’s pension, savings, life insurance,
medical, health and accident, or disability plans in which the Executive was
participating immediately prior to the Change in Control (except for across the
board changes similarly affecting all senior executives of the Company and

 

- 3 -



--------------------------------------------------------------------------------

all senior executives of any Person in control of the Company, or any Person to
whom the Company’s business is transferred pursuant to such Change in Control),
not to take any other action which would directly or indirectly materially
reduce any of such benefits or deprive the Executive of any material fringe
benefit enjoyed by the Executive at the time of the Change in Control, and to
provide the Executive with the number of paid vacation days to which the
Executive is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect at the time of
the Change in Control.

6. Severance Payments.

6.1 If the Executive’s employment is terminated following a Change in Control
and during the Term (provided that such termination of employment constitutes a
“separation from service” within the meaning of Section 409A of the Code), other
than (A) by the Company for Cause, (B) by reason of death or Disability, or
(C) by the Executive without Good Reason, then the Company shall pay the
Executive the amounts, and provide the Executive the benefits, described in this
Section 6.1 (“Severance Payments”), in addition to any payments and benefits to
which the Executive is entitled under Section 5 hereof, provided that the
Executive shall have properly executed, within forty-five (45) days of his or
her Date of Termination, and not revoked a customary release of claims and
covenant not to sue in a form reasonably acceptable to the Company. For purposes
of this Agreement, the Executive’s employment shall be deemed to have been
terminated following a Change in Control by the Company without Cause or by the
Executive with Good Reason, if (i) the Executive’s employment is terminated by
the Company without Cause prior to a Change in Control (whether or not a Change
in Control ever occurs) and such termination was at the request or direction of
a Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control, (ii) the Executive terminates his or
her employment for Good Reason prior to a Change in Control (whether or not a
Change in Control ever occurs) and the circumstance or event which constitutes
Good Reason occurs at the request or direction of such Person, or (iii) the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason and such termination or the circumstance or event
which constitutes Good Reason is otherwise in connection with or in anticipation
of a Change in Control (whether or not a Change in Control ever occurs). For
purposes of any determination regarding the applicability of the immediately
preceding sentence, any position taken by the Executive shall be presumed to be
correct unless the Company establishes to the Board by clear and convincing
evidence that such position is not correct.

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two times the sum of (i) the
Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive’s
target annual bonus under any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
or, if higher, the highest target annual bonus in respect of the fiscal year in
which occurs the Change in Control or the first event or circumstance
constituting Good Reason.

 

- 4 -



--------------------------------------------------------------------------------

(B) (I) For the twenty-four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his or her
dependents life, accident and health insurance benefits substantially similar to
those provided to the Executive and his or her dependents immediately prior to
the Date of Termination or, if more favorable to the Executive, those provided
to the Executive and his or her dependents immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, at no greater
after-tax cost to the Executive than the after-tax cost to the Executive
immediately prior to such date or occurrence; provided, however, that such
health and welfare benefits shall be provided, as applicable, through an
arrangement that satisfies the requirements of Section 105 or 106 of the Code,
and Section 2716 of the Public Health Service Act, if possible, and, to the
extent the payments represent a reimbursement of expenses incurred by the
Participant, shall be paid not later than the last day of the year following the
year in which the underlying expenses were incurred. Benefits otherwise
receivable by the Executive pursuant to this Section 6.1(B) shall be eliminated
if benefits of the same type are received by or made available to the Executive
during the twenty-four (24) month period following the Executive’s termination
of employment (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive).

(II) In addition, if the Executive would have become entitled to benefits under
the Company’s post-retirement health care or life insurance plans, as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, had the Executive’s employment terminated
at any time during the period of twenty-four (24) months after the Date of
Termination, the Company shall provide such post-retirement health care or life
insurance benefits to the Executive and the Executive’s dependents commencing on
the later of (i) the date on which such coverage would have first become
available and (ii) the date on which benefits described in subsection
(I) terminate.

(III) To the extent the benefits to be made available under this subsection
6.1(B) are not medical expenses within the meaning of Treas. Reg. §
1.409A-1(b)(9)(v)(B) and are not short-term deferrals within the meaning of
Section 409A of the Code, then during the first six months following the Date of
Termination the Executive shall pay to the Company, at the time such benefits
are provided, the fair market value of such benefits, and the Company shall
reimburse the Executive for any such payment not later than the fifth day
following the expiration of such six-month period unless the Company reasonably
determines, based on the advice of counsel, that the benefits can be provided
during such six-month period without causing the Executive to be subject to an
“additional tax” under Section 409A(a)(2) of the Code. To the extent it is not
possible for the Company to provide such coverage without incurring the excise
tax imposed by Section 4980D of the Code or other adverse tax consequences, the
Company may in lieu of such coverage pay the Executive an amount reasonably
determined to represent the value of such coverage.

(C) Notwithstanding any provision of any annual or long term incentive plan to
the contrary, the Company shall pay to the Executive a lump sum amount, in cash,
equal to the sum of (i) any unpaid incentive compensation which has been
allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the

 

- 5 -



--------------------------------------------------------------------------------

Date of Termination under any such plan and which, as of the Date of
Termination, is contingent only upon the continued employment of the Executive
to a subsequent date, and (ii) a pro rata portion to the Date of Termination of
the aggregate value of all contingent incentive compensation awards to the
Executive for all then uncompleted periods under any such plan, calculated as to
each such award by multiplying the award that the Executive would have earned on
the last day of the performance award period, assuming the achievement, at the
target level, of the individual and corporate performance goals established with
respect to such award, by the fraction obtained by dividing the number of full
months and any fractional portion of a month during such performance award
period through the Date of Termination by the total number of months contained
in such performance award period; provided, however, that in the case of an
award that is intended to comply with Section 162(m) of the Code, if the
Termination Date occurs prior to a Change in Control (but is deemed to have
occurred after a Change in Control), then in lieu of the foregoing amount the
Executive shall receive a pro rata portion of the actual award he would have
received had he been employed for the entire performance award period, based up
the extent to which the performance goals were achieved (but without any
discretionary reduction), paid at the same time that awards are paid to active
executives. The provisions of this Section 6.1(C) shall survive the termination
of this Agreement in respect of awards granted under any such annual or
long-term incentive plans before the date of such termination.

(D) In addition to the retirement benefits to which the Executive is entitled
under each DB Pension Plan or any successor plan thereto, the Company shall pay
the Executive a lump sum amount, in cash, equal to the excess of (i) the
actuarial equivalent of the aggregate retirement pension (taking into account
any early retirement subsidies associated therewith and determined as a straight
life annuity commencing at the date (but in no event earlier than the second
anniversary of the Date of Termination) as of which the actuarial equivalent of
such annuity is greatest) which the Executive would have accrued under the terms
of all DB Pension Plans (without regard to any amendment to any DB Pension Plan
made subsequent to a Change in Control and on or prior to the Date of
Termination, which amendment adversely affects in any manner the computation of
retirement benefits thereunder), determined as if the Executive were fully
vested thereunder and had accumulated (after the Date of Termination)
twenty-four (24) additional months of age and service credit thereunder and had
been credited under each DB Pension Plan during such period with compensation
equal to the Executive’s compensation (as defined in such DB Pension Plan)
during the twelve (12) months immediately preceding Date of Termination or, if
higher, during the twelve months immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, over (ii) the actuarial
equivalent of the aggregate retirement pension (taking into account any early
retirement subsidies associated therewith and determined as a straight life
annuity commencing at the date (but in no event earlier than the Date of
Termination) as of which the actuarial equivalent of such annuity is greatest)
which the Executive had accrued pursuant to the provisions of the DB Pension
Plans as of the Date of Termination. For purposes of this Section 6.1(D),
“actuarial equivalent” shall be determined using the same assumptions utilized
under the Baxalta Incorporated and Subsidiaries Pension Plan immediately prior
to the Date of Termination or, if more favorable to the Executive, immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason. In addition to the benefits to which the Executive is entitled under
each DC Pension Plan, the Company shall pay the Executive a lump sum amount, in
cash, equal to the sum of (i) the amount that would have been contributed
thereto by the

 

- 6 -



--------------------------------------------------------------------------------

Company on the Executive’s behalf during the two years immediately following the
Date of Termination, determined (x) as if the Executive made the maximum
permissible contributions thereto during such period, (y) as if the Executive
earned compensation during such period at a rate equal to the Executive’s
compensation (as defined in the DC Pension Plan) during the twelve (12) months
immediately preceding the Date of Termination or, if higher, during the twelve
months immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (z) without regard to any amendment to the DC
Pension Plan made subsequent to a Change in Control and on or prior to the Date
of Termination, which amendment adversely affects in any manner the computation
of benefits thereunder, and (ii) the excess, if any, of (x) the Executive’s
account balance under the DC Pension Plan as of the Date of Termination over
(y) the portion of such account balance that is nonforfeitable under the terms
of the DC Pension Plan.

(E) The Company shall provide the Executive with outplacement services suitable
to the Executive’s position for a period of two years or, if earlier, until the
first acceptance by the Executive of an offer of employment, in an aggregate
amount not exceeding $50,000. Subject to the foregoing, in no event shall any
payment described in this Section 6.1(E) be made after the end of the calendar
year following the calendar year in which the services were provided.

(F) The lump-sum cash payments required pursuant to the preceding provisions of
this Section 6.1 hereof shall be made not later than the fifth day following the
date on which the release described above has been executed and the period for
revocation of the release has expired. Notwithstanding the above, the Executive
shall not be considered to have terminated employment with the Company for
purposes of this Agreement and no payments shall be due to the Executive under
this Agreement unless the Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. Each amount to be paid or benefit to be provided under this Agreement
shall be construed as a separate identified payment for purposes of Section 409A
of the Code. Any payments described in this Agreement that are due within the
“short term deferral period” within the meaning of Section 409A of the Code or
that are otherwise exempt from application of Section 409A of the Code, shall
not be treated as deferred compensation unless applicable law requires
otherwise. If the Executive, at the Date of Termination, is a “specified
employee” as defined in the Baxalta Incorporated and Subsidiaries Deferred
Compensation Plan, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Executive’s termination of employment shall
instead be paid on the first business day after the date that is six months
following the Executive’s termination of employment (or upon the Executive’s
death, if earlier) unless the Company reasonably determines, based on the advice
of counsel, that such delayed commencement is not required to avoid an
“additional tax” under Section 409A(a)(2) of the Code. In addition, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, in the event that the Executive’s termination of
employment occurs within fifty-five (55) days prior to the end of a calendar
year, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Agreement on or before December 31 of the year in
which the termination of employment occurs shall, subject to the previous
sentence of this section, instead be paid on the first business day following
January 1 of the first calendar year beginning after the Executive’s termination
of employment.

 

- 7 -



--------------------------------------------------------------------------------

6.2 At the time the payments provided in subsections (A) (C) and (D) of
Section 6.1 of this Agreement, the Company shall provide the Executive with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations.

6.3 The Company also shall pay to the Executive all reasonable legal fees and
expenses incurred by the Executive in disputing any issue hereunder relating to
the termination of the Executive’s employment (provided the Executive shall
prevail in such dispute), in seeking to obtain or enforce any benefit or right
provided by this Agreement (provided the Executive shall obtain or successfully
enforce such benefit or right) or in connection with any tax audit or proceeding
to the extent attributable to the application of Section 409A of the Code to any
payment or benefit provided hereunder. Such payments shall be made within five
(5) business days after delivery of the Executive’s written request for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require; provided that no such payment shall be made in respect
of fees or expenses incurred by the Executive after the later of the tenth
anniversary of the Date of Termination or the Executive’s death, and provided
further, that, upon the Executive’s separation from service with the Company, in
no event shall any additional such payments be made prior to the date that is
six months after the date of the Executive’s separation from service unless the
Company reasonably determines, based on the advice of counsel, that such delay
is not required to avoid an “additional tax” under Section 409A(a)(2) of the
Code.

7. Termination Procedures.

7.1 Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 11 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

7.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the

 

- 8 -



--------------------------------------------------------------------------------

Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days (subject to Section 16(R)
in the case of a termination for Good Reason), respectively, from the date such
Notice of Termination is given); provided that Executive shall not be considered
to have terminated employment with the Company for purposes of this Agreement
and no payments shall be due to the Executive under this Agreement unless the
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code.

7.3 Dispute Concerning Termination. If within fifteen (15) days after any Notice
of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence; and
further provided, however, that the provisions of this Section 7.3 shall apply
only to the extent that, pursuant to Treas. Reg. § 1.409A-3(g), they will not
cause an additional tax under Section 409A of the Code.

8. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof. Further, except as
specifically provided in Section 6.1(B) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

9. Certain Restrictive Covenants.

9.1 Noncompetition. The Executive understands that any entrusting of
Confidential Information to him by the Company is done in reliance on a
confidential relationship arising out of his or her employment with the Company.
The Executive understands that Confidential Information may include, for
example, Trade Secrets, inventions, know-how and products, customer, patient,
supplier and competitor information, sales, pricing, cost, and financial data,
research, development, marketing and sales programs and strategies,
manufacturing, marketing and service techniques, processes and practices, and
regulatory strategies. The Executive understands that Confidential Information
also includes all information received by the Company or the Subsidiaries under
an obligation of confidentiality to a third party. The Executive further
understands that Confidential Information that the Executive may acquire or to
which the Executive may have access, especially with regard to research and
development projects and findings, formulae, designs, formulation, processes,
the identity of

 

- 9 -



--------------------------------------------------------------------------------

suppliers, customers and patients, methods of manufacture, and cost and pricing
data is of great value to the Company. In consequence of such entrusting and
such consideration, the Executive shall not, directly or indirectly, for a
period of two years after the Date of Termination: (i) render services to any
Competing Organization in connection with any Competing Product within such
geographic limits as the Company and such Competing Organization are, or would
be, in actual competition when such rendering of services might potentially
involve the disclosure or use of confidential information or trade secrets; or
(ii) provide advice as to investment in a Competitive Business (including,
without limitation, advice with respect to the purchase, sale, or operation of
such business, or advice with respect to financing or other economic structuring
of such business). The Executive understands that services described in the
preceding sentence, including without limitation those rendered to such
Competing Organization in an executive, scientific, administrative, or
consulting capacity in connection with Competing Products are in support of
actual competition in various geographic areas and thus fall within the
prohibition of this Agreement regardless of where such services physically are
rendered.

9.2 Solicitation of Customers, Suppliers and Employees. While Executive is
employed by the Company, and for a period of twenty-four (24) months after the
Date of Termination for any reason:

(A) The Executive shall not solicit or attempt to solicit any party who is then
or, during the 12-month period prior to such solicitation or attempt by the
Executive was (or was solicited to become), a customer or supplier of the
Company or Affiliate, provided that the restriction in this Section 9.2 shall
not apply to any activity on behalf of a business that is not a Competing
Organization.

(B) The Executive shall not solicit, entice, persuade or induce any individual
who is employed by the Company or the Subsidiaries (or was so employed within 90
days prior to the Executive’s action) to terminate or refrain from renewing or
extending such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or the
Subsidiaries, and the Executive shall not approach any such employee for any
such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity.

9.3 Nondisparagement. The Executive agrees that, while he is employed by the
Company, and after his or her Date of Termination, he shall not make any false,
defamatory or disparaging statements about the Company, the Subsidiaries, or the
officers or directors of the Company or the Subsidiaries that are reasonably
likely to cause material damage to the Company, the Subsidiaries, or the
officers or directors of the Company or the Subsidiaries. While the Executive is
employed by the Company, and after his or her Date of Termination, the Company
agrees, on behalf of itself and the Subsidiaries, that neither the officers nor
the directors of the Company or the Subsidiaries shall make any false,
defamatory or disparaging statements about the Executive that are reasonably
likely to cause material damage to the Executive. Notwithstanding the foregoing,
nothing in this paragraph will prevent either the Company or any Executive from
(i) responding to an incorrect, disparaging or derogatory public statement by
the other to the extent necessary to correct or refute such public statement or
(ii) making any truthful statement to the extent (x) necessary in connection
with any litigation, arbitration or mediation involving this Agreement or
(y) required by law, by any court order or by any arbitrator or mediator in a
legal proceeding.

 

- 10 -



--------------------------------------------------------------------------------

10. Successors; Binding Agreement.

10.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

10.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

11. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

To the Company:

Baxalta Incorporated

One Baxter Parkway

Deerfield, Illinois 60015

Attention: General Counsel

Upon the anticipated relocation of the Company’s headquarters to 1200 Lakeside
Drive, Bannockburn, Illinois 60015, the address for notices to the Company shall
be changed to such address without the need for further notice.

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede

 

- 11 -



--------------------------------------------------------------------------------

any agreement setting forth the terms and conditions of the Executive’s
employment with the Company only in the event that the Executive’s employment
with the Company is terminated on or following a Change in Control, by the
Company other than for Cause or by the Executive for Good Reason. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 6, 7 and 9 hereof) shall survive such
expiration. To the extent applicable, it is intended that the Agreement comply
with the provisions of Section 409A of the Code. The Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A of the
Code will have no force and effect until amended to comply therewith (which
amendment may be retroactive to the extent permitted by Section 409A of the
Code).

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Settlement of Disputes; Arbitration.

15.1 All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied. Notwithstanding the above, in the event of
any dispute, any decision by the Board hereunder shall be subject to a de novo
review by the arbitrator in accordance with Section 15.2 hereof.

15.2 Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Chicago, Illinois in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Notwithstanding any provision of this Agreement to the contrary,
the Executive shall be entitled to seek specific performance of the Executive’s
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

15.3 The Executive acknowledges that the Company would be irreparably injured by
a violation of Section 9 hereof, and he agrees that the Company, notwithstanding
the foregoing provisions of this Section 15 and in addition to any other
remedies available to it for such breach or threatened breach, shall be entitled
to a preliminary injunction, temporary restraining order, or other equivalent
relief, restraining the Executive from any actual or threatened breach of
Section 9. If a bond is required to be posted in order for the Company to secure
an injunction or other equitable remedy, the parties agree that said bond need
not be more than a nominal sum.

16. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(B) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(C) “Board” shall mean the Board of Directors of the Company.

(D) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company and (y) in the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect unless the Company establishes to the Board by clear and
convincing evidence that Cause exists.

(E) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation immediately
following which the

 

- 13 -



--------------------------------------------------------------------------------

individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of (a) any parent of the Company or the
entity surviving such merger or consolidation (b) if there is no such parent, of
the Company or such surviving entity;

(II) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;

(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than a merger or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of (a) any parent of the Company or the
entity surviving such merger or consolidation or (b) if there is no such parent,
of the Company or such surviving entity; or

(IV) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of (a) any parent of the Company or of the entity to which such
assets are sold or disposed or (b) if there is no such parent, of the Company or
such entity.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

(F) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(G) “Company” shall mean Baxalta Incorporated and, except in determining under
Section 16(E) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes this Agreement by operation of law, or otherwise.

 

- 14 -



--------------------------------------------------------------------------------

(H) “Competing Products” shall mean products, processes, or services of any
person or organization other than the Company, in existence or under
development, which are substantially the same, may be substituted for, or
applied to substantially the same end use as the products, processes or services
with which the Executive works during the time of his or her employment with the
Company or about which the Executive acquires Confidential Information through
his or her work with the Company.

(I) “Competing Organization” shall mean persons or organizations engaged in, or
about to become engaged in, research or development, production, distribution,
marketing, providing or selling of a Competing Product.

(J) “Competitive Business” means any business in which the Company or any of the
Subsidiaries was engaged during the 12-month period prior to the Executive’s
Date of Termination, any business if the Company or any Subsidiary has devoted
material resources to entering into such business during such 12-month period
prior to the Date of Termination, and any business to the extent that it is
engaged in the investing in or acquisition of all or a portion of the assets or
stock of the Company or the Subsidiaries.

(K) “Confidential Information” means information relating to the present or
planned business of the Company or the Subsidiaries which has not been released
publicly by authorized representatives of the Company or the Subsidiaries.

(L) “DB Pension Plan” shall mean any tax-qualified, supplemental or excess
defined benefit pension plan maintained by the Company and any other defined
benefit plan or agreement entered into between the Executive and the Company
which is designed to provide the Executive with supplemental retirement
benefits.

(M) “DC Pension Plan” shall mean any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the Executive with supplemental retirement
benefits.

(N) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.

(O) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, injury or congenital condition, the Executive
shall have been absent from the full-time performance of the Executive’s duties
with the Company for a period of six (6) consecutive months, the Company shall
have given the Executive a Notice of Termination for Disability, and, within
thirty (30) days after such Notice of Termination is given, the Executive shall
not have returned to the full-time performance of the Executive’s duties.

(P) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

- 15 -



--------------------------------------------------------------------------------

(Q) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(R) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control, or prior to a Change in Control under the
circumstances described in clauses (ii) and (iii) of the second sentence of
Section 6.1 hereof (treating all references in paragraphs (I) through (V) below
to a “Change in Control” as references to a “Potential Change in Control”):

(I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control;

(II) a material reduction by the Company in the Executive’s annual base salary
as in effect on the date hereof or as the same may be increased from time to
time;

(III) a material change in the location of the Executive’s principal place of
employment, including for this purpose any relocation that increases the
distance between the Executive’s residence to his or her principal place of
employment immediately prior to the Change in Control by more than fifty
(50) miles, or the Company’s requiring the Executive to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company’s business to an extent substantially
consistent with the Executive’s present business travel obligations; or

(IV) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(V) any other action or inaction that constitutes a material breach of this
Agreement, including without limitation Sections 5.5 and 10.1.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder. Notwithstanding the foregoing, the Executive will not be
considered to have terminated for Good Reason unless the Executive gives written
notice to the Company of the circumstances constituting Good Reason not more
than ninety (90) days after the Executive first has (or, with the exercise of
reasonable diligence, would have) notice of such circumstances, the Company
fails to cure the circumstances constituting Good Reason to the Executive’s
reasonable satisfaction within thirty (30) days after receipt of such notice,
and the Executive resigns within thirty (30) days after the end of such cure
period.

 

- 16 -



--------------------------------------------------------------------------------

(S) “Items” include documents, reports, drawings, photographs, designs,
specifications, formulae, plans, samples, research or development information,
prototypes, tools, equipment, proposals, marketing or sales plans, customer
information, customer lists, patient lists, patient information, regulatory
files, financial data, costs, pricing information, supplier information,
written, printed or graphic matter, or other information and materials that
concern the Company’s or the Subsidiaries’ business that come into his or her
possession or about which the Executive has knowledge by reason of his or her
employment.

(T) “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.

(U) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(V) “Potential Change in Control Period” shall mean the period commencing on the
occurrence of a Potential Change in Control and ending upon the occurrence of a
Change in Control or, if earlier (I) with respect to a Potential Change in
Control occurring pursuant to Section 16(W)(I) hereof, immediately upon the
abandonment or termination of the applicable agreement, (ii) with respect to a
Potential Change in Control occurring pursuant to Section 16(W)(II) hereof,
immediately upon a public announcement by the applicable party that such party
has abandoned its intention to take or consider taking actions which if
consummated would result in a Change in Control or (iii) with respect to a
Potential Change in Control occurring pursuant to Section 16(W)(III) or (IV)
hereof, upon the eighteen month anniversary of the occurrence of such Potential
Change in Control (or such earlier date as may be determined by the Board).

(W) “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(II) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); for the avoidance of doubt, Baxter International
Inc. shall not constitute a Person for the purposes of this Section 16(W)(III),
nor shall any direct transferee of any shares of common stock owned by Baxter
International Inc.; or

 

- 17 -



--------------------------------------------------------------------------------

(IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(X) “Retirement” shall be deemed the reason for the termination by the Executive
of the Executive’s employment if such employment is terminated in accordance
with the Company’s retirement policy, including early retirement, generally
applicable to its salaried employees.

(Y) “Severance Payments” shall have the meaning set forth in Section 6.1 hereof.

(Z) “Subsidiary,” for purposes of Section 9 hereof, shall mean any corporation,
partnership, joint venture or other entity during any period in which at least
fifty percent in such entity is owned, directly or indirectly, by the Company.

(AA) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(BB) “Trade Secrets” include all information encompassed in all Items, and in
all manufacturing processes, methods of production, concepts or ideas, to the
extent that such information has not been released publicly by duly authorized
representatives of the Company or the Subsidiaries.

[Remainder of page intentionally blank.]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BAXALTA INCORPORATED By:

 

Name: Anne-Marie Law Title: EVP and Head of Human Resources

 

EXECUTIVE Address:

 

 

 

(Please print carefully)

[This Agreement is executed by Baxter International Inc. solely for the purpose
of agreeing to the termination of the Baxter Agreement as provided in
Section 2.3.

 

BAXTER INTERNATIONAL INC. By:

 

Name: Jeanne Mason Title: CVP, Human Resources]

 

- 19 -